Citation Nr: 1036086	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include 
associated headaches and congestion.

2.  Entitlement to service connection for the residuals of a 
right arm injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, 
inter alia, denied the Veteran's claims for service connection 
for sinusitis and the residuals of a right arm injury. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claims for service 
connection for sinusitis and the residuals of a right arm injury, 
the Board finds that additional development of the evidence is 
required in the form of VA etiological examinations and opinions 
to address both claims.

In disability compensation (service-connection) claims, the VA 
must provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).

Regarding the Veteran's claim for service connection for 
sinusitis, the record contains evidence of current treatment for 
such a disorder.  The AOJ has obtained, and the Veteran has 
submitted, private treatment records from R. Lowery, M.D., which 
indicates that the Veteran was provided treatment for chronic 
sinusitis, including corrective surgery, in May and June 2000.  
The Veteran also provided two private treatment records from K. 
Koehler, M.D., dated in January and March 2006, which indicate 
that the Veteran has ongoing treatment for chronic recurrent 
sinusitis.  As such, there is competent evidence that the Veteran 
currently experiences sinusitis. 

In addition, the Veteran's service treatment records (STRs) 
indicate that he was diagnosed with sinusitis in April 1968 and 
was also provided treatment for nasal congestion in August 1969.  
The Board also notes that the Veteran has indicated that he 
experiences headaches associated with his sinusitis.  At the time 
of his enlistment, the Veteran indicated a two year history of 
frequent frontal headaches.  The Veteran also submitted records 
of treatment for headaches from the North Mississippi Medical 
Center, indicating that he received treatment for "continuous 
headaches" in February 1980.  As such, there is clearly evidence 
of an in-service disease, and some related history of possible 
symptoms of the disorder prior to and after the Veteran's 
military service.

Finally, the two private treatment records from Dr. Koehler dated 
in January and March 2006 indicate that there is a connection 
between the Veteran's current disorder and his service.  In the 
private treatment record dated in January 2006 Dr. Koehler 
indicated that he believed there was a causal relationship 
between the Veteran's current treatment and his condition in 
service.  In the March 2006 record, Dr. Koehler indicated that 
the Veteran was treated for "sinus related infections and 
symptoms" during service, and that the Veteran's sinus disorder 
was at least as likely as not connected to his service.  
Unfortunately, Dr. Koehler's medical opinion did not provide any 
statement as to the basis for his belief that the Veteran's 
current sinus condition is connected to his military service.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998).  A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other evidence 
in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In this case, Dr. Koehler has not provided any basis for his 
conclusion that the Veteran's current sinusitis is related to the 
Veteran's military service.  Therefore, there is evidence of a 
current sinusitis which may be connected to the Veteran's 
service, but insufficient information to allow the Board to grant 
the Veteran's claim at this time.

The Veteran has also provided evidence of a current disorder of 
his right arm.  In particular, a private treatment record dated 
in March 2005 from M. Hogue, M.D., records treatment for right 
arm pain, and also indicates that the Veteran is experiencing 
"arthritic pain."  Furthermore, in January 2006, Dr. Koehler 
also indicated that the Veteran's history and medical records 
showed a history of chronic elbow pain and discomfort (presumably 
of the Veteran's right elbow).  In the March 2006 record, Dr. 
Koehler also indicated that the Veteran had indicated 
experiencing a history of "intermittent" right elbow pain since 
his military service.  Pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
A diagnosis of arthritis must be objectively confirmed by X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Nevertheless, granting 
the benefit of the doubt required by 38 U.S.C.A. § 5107 (b), and 
38 C.F.R. § 3.102, the Board concludes that there is some 
evidence that the Veteran experiences a current right arm 
disorder, or at least recurrent symptoms of such a disorder as 
required under the McLendon test, although there is no clear 
diagnosis of such a disorder.  

There is also evidence in the record to indicate that the Veteran 
experienced an injury to his right arm during his service.  The 
STRs show that the Veteran was treated for a right arm injury in 
April 1969.  Finally, there is also evidence of a connection that 
the Veteran's in-service right arm injury may be related to a 
current disorder.  In particular, the private treatment records 
from Dr. Koehler dated in January and March 2006, indicate a 
connection between the Veteran's service and his current right 
arm disorder.  However, the records from Dr. Koehler do not 
provide the necessary rationale for the opinion given; indicating 
only that Dr. Koehler believes there is a relationship between 
the Veteran's service and a current right arm disorder.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295; see also LeShore v. 
Brown, 8 Vet. App. at 409; Hernandez- Toyens v. West, 11 Vet. 
App. at 382; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  As such, the private treatment record from Dr. Koehler 
is inadequate to allow the Board to grant the Veteran's claim for 
service connection for a right arm disorder at this time.  
Nevertheless, there is evidence of a current right arm disorder 
and evidence that this disorder may be connected to an in-service 
injury.

As reviewed above, the standard for requiring a VA medical 
examination is "an indication" that a current disability, or 
persistent or recurrent symptoms of a disability, "may be 
associated with the appellant's service or with another service-
connected disability."  See McLendon v. Nicholson, 20 Vet. App. 
at 81.  As such, the standard for requiring a VA medical 
examination is quite low.  The record contains evidence of 
current sinusitis and a current right arm disorder, evidence of 
an injury or disease related to both occurring during service, 
and evidence that there may be a connection between the Veteran's 
service and the current disorders.  However, the evidence of 
record is simply inadequate for the Board to grant the Veteran's 
claims at this time.  Therefore, based on the evidence of record 
and the Court's decision in McLendon, VA medical examinations and 
opinions are needed to determine the nature and etiology of the 
Veteran's current sinusitis and right arm disorder.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with a new VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
any current sinusitis with associated 
congestion and headaches.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary prior to providing a diagnosis 
and etiology of any current sinusitis.  
The claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history.  The examination report must 
indicate whether such review was 
accomplished.  The examiner should 
reconcile the medical history of the 
Veteran contained in the claims file, 
along with a history provided by the 
Veteran himself, and provide a complete 
history of any current sinusitis.

	After doing this, the examiner should then 
answer the following question:  is it at 
least as likely as not (a 50 percent or 
greater likelihood) that any current 
sinusitis was caused by, aggravated 
beyond its natural progression by, or 
otherwise related to the Veteran's service 
from April 1968 to March 1971? 

	The examiner must address all relevant in-
service treatment, including for sinusitis 
in April 1968, and congestion in August 
1969, as well as the Veteran's reported 
medical history of two years of frequent 
headaches in the frontal region recorded 
in the February 1968 report of medical 
history.  The examiner should also address 
the Veteran's record of treatment for 
headaches in February 1980, his 
examination and history from his service 
in the Mississippi National Guard dated in 
January 1983, his May 2000 ethmoidectomy, 
and the January and March 2006 statements 
by Dr. Koehler that the Veteran's current 
sinusitis is related to his military 
service, as well as any relevant evidence 
obtained subsequent to this remand.

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be provided in the 
examination report.  

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.	Provide the Veteran with a VA orthopedic 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
any current residuals of a right arm 
injury.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary prior to providing a diagnosis 
and etiology of any current residuals of a 
right arm injury.  The claims file, 
including a complete copy of this remand, 
must be made available for review of his 
pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  The 
examiner should reconcile the medical 
history of the Veteran contained in the 
claims file, along with history provided 
by the Veteran himself, and address the 
following issues:

1)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of any current residuals of a right arm 
injury.

2)	Then, based on the examination of the 
Veteran, any test results, and review 
of the claims file, the examiner should 
indicate whether it is at least as 
likely as not that the Veteran's 
current residuals of a right arm injury 
are the result of his military service 
from April 1968 to March 1971 - and, in 
particular, due to the Veteran's right 
arm injury of April 1969.

	The examiner must address all relevant 
history.  The examiner should also address 
the January and March 2006 statements by 
Dr. Koehler that the Veteran experiences 
the residuals of a right arm injury which 
is related to his military service, as 
well as any relevant evidence obtained 
subsequent to this remand.

	The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible.  

3.	Then, review the Veteran's claims file and 
any new information obtained to ensure 
that the foregoing development actions 
have been conducted and completed in full, 
and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication 
of his claims.

4.	Then, readjudicate the claims for service 
connection for sinusitis and the residuals 
of a right arm injury, in light of any new 
evidence obtained.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


